Citation Nr: 0501603	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  01-09 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the bilateral knees.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to July 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in St. Petersburg, 
Florida, which denied service connection for a bilateral knee 
disorder and for a personality disorder, claimed as 
depression.  The veteran has since relocated to the 
jurisdiction of the Nashville, Tennessee, RO, from where this 
case has been certified. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each of the claims on appeal has been 
accomplished.

2.  A bilateral knee disorder is not of service origin or 
attributable to any incident of service.

3.  An acquired psychiatric disorder is not of service origin 
or attributable to any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
sections 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because 
an initial AOJ adjudication had already occurred.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
November 2001 Statement of the Case and October 2002 and 
September 2004 Supplemental Statements of the Case, and May 
2001, March 2004 and May 2004 correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims on 
appeal.

In particular, the Board notes evidence development letters 
dated in May 2001, March 2004 and May 2004, in which the 
veteran was advised of the type of evidence necessary to 
substantiate his claims.  In these letters, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran on the matter of the claims for service 
connection for a bilateral knee disorder or acquired 
psychiatric disorder.  As indicated below, the RO has 
obtained and associated with the claims file the veteran's 
service medical records, VA treatment records, private 
treatment records and Social Security records.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  

Moreover, for reasons expressed below, VA is not required to 
arrange for the veteran to undergo examination in connection 
with the claims for service connection for a bilateral knee 
disorder or psychiatric disorder. 

Hence, the Board finds that, as regards the current claims, 
the veteran is not prejudiced by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

II.  Factual Background

Service medical records show that on medica l examination 
performed for enlistment purposes in March 1992, the 
veteran's lower extremities and psychiatric status were 
evaluated as clinically normal.  In a report of medical 
history completed in conjunction with the enlistment 
examination in March 1992, the veteran denied a history of 
"trick" or locked knee, depression or excessive worry.  In 
June 1993, the veteran underwent psychological testing in 
order to rule out an eating disorder.  He reported that he 
was a vegetarian and disliked the food in the galley.  He 
denied past or present suicidal or homicidal ideations.  His 
mental status evaluation was within normal limits.  

In January and February 1994, the veteran complained of right 
knee pain which had increased with more activity.  In January 
1994 he was diagnosed with mild fatigue and near syncope.  In 
early February 1994, the veteran reported that his knee pain 
was located in the anterior medial aspect of his knee and 
radiated downward.  The diagnosis was possible patellar 
femoral syndrome.  In a subsequent treatment note, dated 
approximately two days later, the examiner noted that the 
right knee pain had resolved.  

In November 1994, the veteran presented at the psychiatric 
clinic with complaints of impulses to assault others, which 
were not acted upon.  Pertinent diagnoses included atypical 
depressive episode, adjustment disorder, occupational problem 
and personality disorder, or some combination thereof.  In a 
follow-up treatment note dated December 1994, the examiner 
reported no signs or symptoms of depression, mania, 
psychosis, impulse control disorder or cognitive impairment.  
The diagnoses were occupational problem and immature/passive-
aggressive traits.  In June 1995 the veteran presented with 
complaints of depression.  He reported waking up every 15 
minutes throughout the night, feelings of crying at times and 
wanting to be left alone.  The diagnoses were personality 
disorder and immature traits.  A few days later, the veteran 
again reported to the mental health clinic and reiterated his 
previous symptoms.   He was diagnosed with depression, 
personality disorder and anti-social traits.  During a July 
1995 report of medical examination, performed for separation 
purposes, the veteran's lower extremities were clinically 
evaluated as normal.  His psychiatric status was clinically 
evaluated as abnormal and the examiner noted a diagnosis of 
personality disorder, not otherwise specified.  In a July 
1995 report of medical history, the veteran reported a 
history of depression or excessive worry and denied a history 
of "trick" or locked knee.

VA outpatient treatment notes dated October 2000 to September 
2001, reflect continuing treatment for bilateral knee pain 
and a psychiatric disorder.  Specifically, an X-ray study of 
the veteran's knees, dated March 2000, was normal.  Treatment 
notes dated in February and March 2001 reflect symptoms of 
occasional panic attacks and anxiety.  In March 2001, the 
veteran presented with complaints of bilateral knee pain.  He 
reported that the pain was caused by trauma to his knees in 
the Navy in 1994 from marching and lifting.  The pain 
recurred periodically and was felt inside his joints.  He 
also complained of soreness and constant, intermitted 
swelling, radiation, numbness and tingling.  The pain 
increased after climbing stairs.  He experienced episodes of 
"locked-in" knee after squatting or sitting for a long 
time.  The diagnosis was bilateral knee pain, likely 
degenerative arthritic in nature due to crystaloids.  A March 
2001 X-ray study of the veteran's knees showed minimal 
symmetric medial compartment narrowing bilaterally.  In July 
2001, the veteran presented at the VA mental health clinic 
and reported that he was upset about his pending divorce.  He 
reported thoughts that others could read his mind, paranoid 
ideation, and some unusual visual experiences.  The diagnoses 
were schizophrenia form disorder, dysthimic disorder and 
mixed personality.

In a May 2001 statement from the veteran, he indicated that 
his depression and problems with his knees had caused a large 
amount of problems both at home and at various jobs.  He 
reported difficulty standing in one spot for any period of 
time and problems walking up and down stairs.  He also noted 
a strong dislike and fear of people. 

A VA discharge summary dated August 2001, reflected that the 
veteran along with his parents presented at the admissions 
office following complaints of depression and passive 
suicidal ideation.  He was admitted to the Open Psychiatric 
Unit.  During his interview he reported psychotic type 
symptoms including auditory hallucinations, hearing voices 
which stated negative comments, visual hallucinations, 
thought broadcasting, thought insertion and paranoid 
ideation.  The Axis I diagnosis was schizoaffective disorder, 
depressed type.  A Global Assessment of Functioning (GAF) 
score of 30-40 was assigned.

During the veteran's April 2003 personal hearing, he 
testified that he first experienced knee pain while on a 
forced march through sand at Camp Lejeune, North Carolina.  
He reported that he was diagnosed with patellofemoral 
syndrome and was instructed to take Ibuprofen.  His knee pain 
had increased since his separation from service.  In regards 
to his depression, he reported that he first started hearing 
voices, and indicated a desire to hurt others while in 
service.  He reported that his psychiatric symptoms had 
increased since his separation from service. 

In September 2003, the Board remanded this case back to the 
regional office for additional evidentiary development.

VA outpatient treatment notes dated January 2002 to March 
2004 reflect continuing treatment for bilateral knee pain and 
various psychiatric disorders.  In February 2004, the veteran 
presented for a follow-up visit regarding his knee pain.  He 
reported a constant dull ache in the posterior kneecap 
region.  The pertinent diagnosis was bilateral knee pain.  A 
psychiatric progress note dated March 2004, reflected a 
history of schizoaffective disorder.  The veteran reported 
improvements in his mood and denied paranoia or 
auditory/visual hallucinations.  He reported that his anxiety 
had improved, his mood was stable and he denied depression or 
suicidal or homicidal ideation.  His Axis I diagnosis was 
schizoaffective disorder and a GAF score of 62 was assigned.

Private outpatient treatment records dated June 2004 to 
August 2004 reflect treatment for bilateral knee pain and 
swelling.  In a June 2004 treatment note, the veteran 
complained that standing and walking exacerbated his knee 
pain.  He gave a history of the pain beginning in 1994 while 
in service and attributed that pain to exercises he had to 
complete.  A June 2004 X-ray study of both knees was within 
normal limits.  A June 2004 magnetic resonance imaging (MRI) 
of the right knee reflected an undersurface tear of the 
posterior horn of the lateral meniscus, chondromalacia and a 
June 2004 MRI of the left knee showed an undersurface tear of 
the posterior horn of the lateral meniscus, possible tear of 
the anterior horn of the medial meniscus, Baker cyst.  The 
diagnosis was bilateral knee menisci tears.  He subsequently 
underwent left knee arthroscopy in July 2004 and in August 
2004 he reported that he was doing well and had no pain to 
speak of.

III.  Analysis
A.  Bilateral Knee Disorder

The veteran contends that his bilateral knee disorder is the 
result of his active military.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

The Board notes that the veteran's service medical records 
contain evidence of right knee injuries, culminating in an 
in-service diagnosis of possible patellar femoral syndrome 
(February 1994).  In February 1994, it was noted that the 
veteran's right knee pain had resolved.  

Notwithstanding the in-service findings noted above, there is 
no medical evidence whatsoever to suggest that the veteran's 
present bilateral knee disorder was present in, or the result 
of injury in, service.  Post-service, the first objective 
medical evidence that the veteran suffered from a bilateral 
knee disorder was in March 2000, about 5 years after service.  
Significantly, no medical professional has provided competent 
medical evidence linking the veteran's bilateral knee 
disorder to any aspect of his active service, and the veteran 
has not alluded to the existence of any such opinion.  

As indicated above, private treatment records show the 
veteran underwent left knee arthroscopy in July 2004 and in 
August 2004 and he reported that he was doing well and had no 
pain to speak of.  

Thus, when considered collectively, the veteran's comments 
clearly provide no basis for a grant of service connection 
for a bilateral knee disorder.  Furthermore, the veteran has 
not submitted any probative evidence to demonstrate 
continuity of symptomatology since service, and has not 
submitted medical evidence demonstrating that his bilateral 
knee disorder is linked to service.  

The Board points out that it does not doubt the sincerity of 
the veteran's beliefs that he does, in fact, suffer from a 
bilateral knee disorder as a result of military service.  
However, as indicated above, as a layman without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. at 124 (1998); Routen v. 
Brown, 10 Vet. App. 183, at 186 (1997). 

Under these circumstances, the claim for service connection 
for a bilateral knee disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
competent evidence simply does not support either claim, that 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, at 53-56 (1990).
B.  Acquired Psychiatric Disorder

The veteran contends that his acquired psychiatric disorder 
is the result of his active military.  

As indicated above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  38 C.F.R. 
§ 3.303(c) (2004).

The Board notes that the veteran's service medical records 
contain evidence of various psychiatric disorders, 
culminating in an in-service diagnoses of atypical depressive 
episode, adjustment disorder, occupational problem and 
personality disorder, or some combination thereof (November 
1994), occupational problem and immature/passive-aggressive 
traits (December 1994), personality disorder and immature 
traits (June 1995), depression, personality disorder and 
anti-social traits(June 1995), personality disorder, not 
otherwise specified (July 1995).  The record presents no 
basis for a grant of service connection for an acquired 
psychiatric disorder.

Notwithstanding the in-service findings noted above, there is 
no medical evidence to suggest that the veteran's current 
psychiatric disorder was present in, or the result of injury 
in, service.  Post-service, the first objective medical 
evidence that the veteran suffered from a psychiatric 
disorder was in February 2001, about 6 years after service.  
Significantly, no medical professional has provided competent 
medical evidence linking the veteran's psychiatric disorder 
to any aspect of his active service, and the veteran has not 
alluded to the existence of any such opinion.  

As indicated above, in a psychiatric progress note dated 
March 2004, the veteran reported that his anxiety had 
improved, his mood was stable and he denied depression or 
suicidal or homicidal ideation

The veteran has not submitted any probative evidence to 
demonstrate continuity of symptomatology since service, and 
has not submitted medical evidence demonstrating that his 
acquired psychiatric disorder is linked to service.  

As with the other claim on appeal, the Board points out that 
it does not doubt the sincerity of the veteran's beliefs that 
he does, in fact, suffer from an acquired psychiatric 
disorder as a result of military service.  However, as 
indicated above, as a layman without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. at 124 (1998); Routen v. Brown, 10 Vet. 
App. 183, at 186 (1997).  

Under these circumstances, the claim for service connection 
for an acquired psychiatric disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence simply does not support either 
claim, that doctrine is inapplicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for residuals of an injury 
to the bilateral knees is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


